DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of October 17, 2022.

Applicant’s amendment to claims 1 and 12 were not sufficient to overcome the previously presented 35 USC 112(a) rejections thereof.  While the amendment to change “formation” to “wellbore” corrects one of the issues mentioned in the previous rejection, the requirement for the filter fluid to pass through the at least one probe remains.

Applicant’s amendment to claims 1, 10, and 12 overcome the previously presented 35 USC 112(b) rejections thereof.  The remaining USC 112(b) rejections were either not addressed or not overcome by the current amendments.

Drawings
The drawings were received on July 7, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 12, as amended, require that the filtered wellbore fluid be sent “to the wellbore through the channel and at least one probe”.  The original disclosure fails to provide basis for sending filtered fluid into the wellbore through at least one probe.
The disclosure describes the wellbore fluid as being pumped into a sample chamber 340 that can include a filter 342.  Paragraphs [0027], [0033], and [0034] indicate that this filtered fluid can then be pumped out into the wellbore via channel 338.  This is not what is required by claims 1 and 12.  
Claims 1 and 12 would require that the fluid be pumped into the sample chamber and through the filter and then either out the channel 338 where the channel includes a probe in fluid contact with the wellbore or the fluid be pumped back up the tool and back through one of the probes 318 or 320.  Neither of these situations is described in the disclosure.  
As the disclosure fails to disclose the sending of filtered fluid to the wellbore through the channel and at least one probe, it cannot be said that Applicant was in possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Alternate expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  On acceptable form of alternative expression, or Markush group, recites members as being “selected from the group consisting of A, B, or C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925).  (See MPEP 2173.05(h)) 
The amendments to claims 6, 14, and 17 are not considered sufficient to address this issue.

Claim Rejections – Art Rejections
While the prior art of record fails to disclose the claims as presented, due to the above 35 USC 112(a) rejection thereof the allowability of claims 1-20 cannot be determined.

Fox et al. (US 2004/0173351) is considered the closest prior art.

Fox discloses a method for measuring downhole fluid properties Abstract, comprising: 
disposing a downhole fluid sampling tool 10 into a wellbore at a first location [0035], wherein the downhole fluid sampling tool comprises: 
at least one probe 32a, b(34) configured to fluidly connect the downhole fluid sampling tool to a formation in the wellbore [0038]; 
at least one filter section 36, wherein the at least one filter is disposed in the at least one filter section Fig 5B; and 
a channel 15, wherein the channel fluidly connects the at least one filter section to the formation through the at least one probe [0038]; and 
drawing a wellbore fluid through the at least one probe and through the channel to the at least one filter section via pump 42 – [0038]; 
filtering the wellbore fluid at the at least one filter section for form a filtered wellbore fluid as it passes through the probes – [0055], [0058], [0060]; 
sending the filtered wellbore fluid to the formation via flow line 44 – [0038]; and 
measuring a property of the filtered wellbore fluid via testing device 52 – [0039].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
10/28/2022